NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAY 11 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
JOSEPH R. LEON,                                  No.   15-15433

              Plaintiff-Appellant,               D.C. No. 5:11-cv-05504-HRL

 v.
                                                 MEMORANDUM*
SAN JOSE POLICE DEPARTMENT;
CITY OF SAN JOSE; KEVIN
MCCLURE, Officer Badge #3979;
BRIAN LOFTUS, Officer Badge #3965,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Howard R. Lloyd, Magistrate Judge, Presiding

                            Submitted April 21, 2017**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER and RAWLINSON, Circuit Judges, and LOGAN,***
District Judge.

      Appellant Joseph Leon (“Leon”) appeals the grant of summary judgment in

favor of Appellees San Jose Police Department (“SJPD”) and Officers Kevin McClure

and Brian Loftus on Leon’s § 1983 action alleging violations of his Fourth and

Fourteenth Amendment rights. We review de novo the district court’s grant of

summary judgment. Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      1. The Appellees were entitled to summary judgment on the Fourth Amendment

claim. A § 1983 claim brought in federal court is subject to principles of issue and

claim preclusion by a prior state court judgment. Allen v. McCurry, 449 U.S. 90, 94-

95 (1980). The alleged violation of Leon’s Fourth Amendment rights was the identical

issue decided by the state criminal court in his motion to vacate its judgment, it was

necessarily decided in a final decision on the merits, and Leon was the same party

against whom collateral estoppel is now invoked. Lucido v. Superior Court, 795 P.2d

1223, 1225 (Cal. 1990). The requirements for collateral estoppel under California law

were satisfied, and Leon had a full and fair opportunity to litigate the claim before the

state court. Haupt v. Dillard, 17 F.3d 285, 288 (9th Cir. 1994).


      ***
              The Honorable Steven Paul Logan, United States District Judge for
the District of Arizona, sitting by designation.
                                           2
      2. Summary judgment was also proper on Leon’s claim that the Appellees

violated the Fourteenth Amendment by discriminating against him because of his race.

To survive summary judgment on an equal protection claim, a plaintiff must produce

evidence sufficient to permit a reasonable trier of fact to find by a preponderance of

the evidence that the defendant’s decision was racially motivated. Serrano v. Francis,

345 F.3d 1071, 1082 (9th Cir. 2003). Leon’s complaint contained no allegations

supporting an equal protection claim, and none of the materials he proffered gave rise

to a genuine issue that the Appellees acted with discriminatory intent in this case. See

Bingham v. City of Manhattan Beach, 341 F.3d 939, 948 (9th Cir. 2003).

      The district court’s judgment is AFFIRMED.




                                           3